Citation Nr: 0948309	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a liver disability 
to include liver dysfunction and fatty liver.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a liver disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1991 to June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in September 2009.  A transcript of the 
hearing has been associated with the claim file.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for liver disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At the Travel Board hearing of September 2009, prior to the 
promulgation of a decision, the appellant requested a 
withdrawal of the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a liver disability.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
appellant on the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a liver disability, 
have been met ; therefore, the Board does not have 
jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).

At the September 2009 Travel Board hearing, the appellant, 
through his representative, indicated his intent to withdraw 
the issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a liver disability.

Thus, the Board finds that the appellant withdrew his appeal 
as to the issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a liver disability.  Hence, there 
remains no allegation of errors of fact or law for appellate 
consideration on that issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a liver disability; 
as such, that issue is dismissed.


ORDER

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for liver disability, is 
dismissed without prejudice.





REMAND

The appellant is claiming service connection for a liver 
disability.  After a careful review of the evidence of 
record, the Board finds that further development is warranted 
prior to deciding the claim.

Service treatment records show that in November 1994 the 
appellant was prescribed Acutane for the treatment of his 
cystic acne.  The records show that laboratory tests were 
planned including liver function tests (LFTs).  Records dated 
in December 1994 note that the appellant had been put on 
Acutane for a week.  LFTs were drawn on December 21, 1994.  
The records noted that the appellant was advised by the 
medical officer from the parent command to discontinue the 
medication due to abnormally high LFT results.  It was noted 
the appellant needed to be followed up regarding the etiology 
of the elevated LFTs.  Additional records dated in December 
1994 show that the appellant reported having nausea and 
vomiting.  It was noted he last had alcohol 4 days before.  
Physical examination showed the abdomen was tender to deep 
palpation bilaterally in the flanks.  The assessment included 
elevated LFTs by history, most likely secondary to Acutane 
which he discontinued today.  

Records of January 1995 note that the appellant was reported 
to have elevated LFTs on blood drawn related to Acutane use.  
It was unclear whether the LFTs were drawn before or after 
starting him on Acutane.  It was noted the actual lab values 
were not available.  It was noted the appellant used alcohol 
extensively, admitted to remote IV drug use and was sexually 
active, unprotected.  On examination skin did not show any 
jaundice or petechieae.  The assessment noted that infectious 
hepatitis was doubted.  It was suspected alcohol or possible 
Acutane related chemical hepatitis.  Records dated that same 
month note that the appellant had been recently diagnosed 
with hepatitis B and liver problems noted to be elevated 
LFTs, and was recommended to stop drinking.  

Records dated later in January 1995 note that the appellant 
was being followed up for hepatitis which was questionable if 
related to Acutane.  It was noted laboratory results were 
core antibody (ab) positive, and surface antigen (ag) and ab 
negative.  There was no abdominal pain, nausea, vomiting or 
jaundice.  The impression was hepatitis B core ab+ no 
seroconversion.  It was noted lab work should be repeated.  
Records later that same month note lab results showing core 
ab+, surface ag and surface ab were negative.  The impression 
was hepatitis B core ab+ "in window."

Records of February 1995 noted the appellant was being 
followed up for hepatitis.  The impression was questionable 
drug induced hepatitis.  Records dated later that same month 
noted abdominal tenderness in the right upper quadrant.  It 
was noted that LFTs were down from January 1995.  The 
assessment was status post alcohol/Acutane induced hepatitis.  
LFTs were to be repeated.  Hepatitis profile was pending.  

Records of March 1995 noted hepatitis panel results to be 
negative.  LFTs were still high but considerably lower than 
in January 1995.  

A separation physical of June 1995 noted all systems normal.  

VA outpatient treatment records of November 2005 showed 
surface antigen for hepatitis C was negative.  Records dated 
that same month show laboratory test results were within 
normal limits except for elevated glucose and SGPT.  

Records of April 2006 show that a liver ultrasound showed 
diffused fatty changes.  The physician noted that this can be 
a prolong long term so it is important to treat it now.  The 
primary treatment would focus on weight loss and improved 
diabetes control, and control of lipids or blood fats.  

Records of July 2006 noted the appellant had called concerned 
about his elevated alanine transaminase (SGPT) and 
triglycerides.  It was noted he was advised it was likely a 
fatty liver and to work on improved diabetes control and 
weight loss.  

A VA examination report of March 2007 notes the claim file 
was reviewed.  It was noted the appellant denied any current 
alcohol or drug use.  The examiner noted that the appellant 
was seeN in service for acne and was treated with topicals 
and antibiotics.  He was briefly put on Acutane and was 
discontinued when baseline liver function tests were 
reviewed.  It was noted he took Acutane for approximately one 
week.  It was noted that liver function abnormalities were 
first noted when baseline labs were drawn for start of 
Acutane therapy.  The examiner noted a May 1995 outpatient 
record entry which noted the appellant reported that he 
abused alcohol on weekends forever and endorsed a 
polysubstance abuse history, including mushrooms, marijuana, 
acid/LSD, cocaine, crank, crystal meth, ecstasy, PCP and 
opium.  The examiner noted that the appellant did not have 
liver failure.  It was further noted that laboratory tests 
showed mild liver dysfunction which has been stable over 
time.  The examiner further noted that baseline liver 
function tests were drawn prior to the patient starting 
Acutane.  However, the results of the baseline tests were not 
appreciated by the dermatologist until the Veteran completed 
one week of therapy.  When the pre-treatment baseline test 
results were known, the Acutane was discontinued promptly.  
Therefore, the baseline liver function tests reflect a pre-
Acutane liver abnormality.  The brief exposure to Acutane on 
an as likely as not basis did not contribute to the pre-
existing liver dysfunction.  Mild liver dysfunction has been 
stable over time.  

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

As noted above, service treatment records note the appellant 
was diagnosed in service with possible hepatitis B and 
chemically induced hepatitis.  In addition, the appellant's 
LFTs were noted to be elevated while in service.  Post-
service, VA outpatient treatment records show that a liver 
ultrasound showed a fatty liver.  Moreover, LFTs have 
continued to be elevated.  Finally, the VA examination report 
of March 2007 noted a diagnosis of liver dysfunction.  

While a VA examination and opinion are of record, the opinion 
provided only addresses the relationship between the 
appellant's current liver dysfunction and the medication 
Acutane which he was prescribed in service.  The opinion does 
not address if there is any relationship between the 
currently found elevated LFTs and liver dysfunction and the 
findings in service.  Moreover, the opinion does not address 
the etiology of the fatty liver found in the ultrasound.  
Therefore, the Board finds that an opinion which addresses 
the relationship between the currently elevated LFTs and 
liver dysfunction and the etiology of the fatty liver is 
necessary.

Accordingly, the case is REMANDED for the following action:

The RO should request a medical opinion 
with regards to the appellant's liver 
claim.  The examiner should identify 
all liver disabilities which the 
appellant may have.  The examiner 
should specifically comment as to 
whether liver dysfunction and a fatty 
liver are diseases or disabilities.  
(If not, the examiner must provide an 
explanation.)  The examiner should 
opine as to whether it is as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed liver disease, to include 
liver dysfunction and a fatty liver, is 
related to service, to include the 
findings of elevated LFTs, hepatitis B 
and chemically induced hepatitis, or 
whether such etiology is unlikely 
(i.e., less than a 50-50 probability).  
If there is no relationship to the 
abnormal in-service findings, the 
examiner must note that I the report.  
A full rationale for all opinions 
rendered should be provided.  The claim 
file must be provided to the examiner 
for review.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


